18-2965-cv
Keepers, Inc. v. City of Milford

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
10th day of September, two thousand nineteen.

Present:          ROSEMARY S. POOLER,
                  BARRINGTON D. PARKER,
                  REENA RAGGI,
                           Circuit Judges.

_____________________________________________________

KEEPERS, INC.,

                                     Plaintiff-Appellant,

                            v.                                                   18-2965-cv

CITY OF MILFORD,

                        Defendant-Appellee.1
_____________________________________________________

For Appellant:                       Jonathan J. Klein, Bridgeport, CT (Jennifer M. Kinsley, Cincinnati,
                                     OH, Daniel A. Silver, New Britain, CT, on the brief)

For Appellee:                        Scott D. Bergthold, Chattanooga, TN

Appeal from the United States District Court for the District of Connecticut (Thompson, J.).



1
    The Clerk of the Court is directed to amend the caption as above.
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the order of said District Court be and it hereby is AFFIRMED.

        Plaintiff-Appellant Keepers, Inc. appeals from the September 11, 2017 order of the
United States District Court for the District of Connecticut (Thompson, J.), denying its Rule
60(b) motion as barred by the one-year limitations period applicable to motions under Rule
60(b)(1). See Fed. R. Civ. P. 60(c)(1). Keepers, Inc. argues that the district court erred in not
applying the “reasonable time” standard applicable to motions under Rule 60(b)(6). We assume
the parties’ familiarity with the underlying facts, procedural history, and specification of issues
for review.

        We review a district court’s ruling on a motion filed pursuant to Federal Rule of Civil
Procedure 60(b) for abuse of discretion. In re Terrorist Attacks on September 11, 2001, 741 F.3d
353, 357 (2d Cir. 2013). It is well settled that “we may affirm on any grounds for which there is
a record sufficient to permit conclusions of law, including grounds not relied upon by the district
court.” Chesley v. Union Carbide Corp., 927 F.2d 60, 68 (2d Cir. 1991) (internal quotation
marks omitted).

        A party seeking relief under Rule 60(b)(6) is required “to demonstrate that extraordinary
circumstances warrant relief.” Stevens v. Miller, 676 F.3d 62, 67 (2d Cir. 2012) (internal
quotation marks omitted). “[A] change in decisional law rarely constitutes the ‘extraordinary
circumstances’ required to prevail on a Rule 60(b)(6) motion.” Id. at 69. Because Keepers, Inc.
has failed to show such extraordinary circumstances under Rule 60(b)(6) and did not make its
motion in the district court within a reasonable time, we affirm the district court’s denial of its
Rule 60(b) motion. We need not reach the merits of Keepers, Inc.’s argument regarding the
effect of Reed v. Town of Gilbert, 135 S. Ct. 2218 (2015), on this case. See S.E.C. v. McNulty,
137 F.3d 732, 741 (2d Cir. 1998) (“The appeal from the denial of a motion to vacate pursuant to
Rule 60(b) brings up for review only the validity of that denial, not the merits of the underlying
judgment itself.”); see also Matarese v. LeFevre, 801 F.2d 98, 106 (2d Cir. 1986).

       We have considered the remainder of Keepers, Inc.’s arguments and find them to be
without merit. Accordingly, we hereby AFFIRM the district court’s order.


                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                 2